*677MEMORANDUM**
California state prisoner Glen W. Robison appeals pro se the district court’s judgment dismissing his civil rights action, which alleged deliberate indifference to serious medical needs and denial of access to the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the dismissal, Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and we affirm.
The district court properly dismissed Robison’s claim for deliberate indifference to serious medical needs because, at most, Robison alleged negligence, which is insufficient to state a claim for deliberate indifference. See Estelle v. Gamble, 429 U.S. 97, 107, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976).
The district court properly dismissed Robison’s claim for denial of access to the courts because Robison failed to allege an actual injury. See Lewis v. Casey, 518 U.S. 343, 349, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
We deny Robison’s motion for oral argument filed April 29, 2002.
Robison’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.